

114 S221 IS: Pregnancy Assistance Fund Expansion Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 221IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to authorize additional funding for the
			 pregnancy assistance fund.1.Short
 titleThis Act may be cited as the Pregnancy Assistance Fund Expansion Act.2.Additional
 funding for the Pregnancy Assistance FundSection 10214 of the Patient Protection and Affordable Care Act (42 U.S.C. 18204) is amended by adding at the end the following: In addition to amounts authorized to be appropriated in the previous sentence, there are authorized to be appropriated to carry out section 10210, an additional $25,000,000 for each of fiscal years 2016 through 2019..